Citation Nr: 0722663	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-14 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Fort Harrison, Montana


THE ISSUES

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to August 11, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1970 to August 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Ft. Harrison RO that granted service 
connection for PTSD, rated 50 percent, effective January 11, 
2002.  [A temporary total rating was assigned for the period 
from December 3, 2002, to February 1, 2003.]  During the 
course of the appeal, the rating was increased to 70 percent, 
effective August 11, 2005.  In July 2005 a hearing was held 
before a hearing officer at the RO, and in January 2007 a 
videoconference hearing was held before the undersigned.  
Transcripts of these hearings are of record.  In January 2007 
the veteran testified that he was satisfied with the current 
70 percent rating, but was appealing the rating assigned 
prior to August 11, 2005.  


FINDING OF FACT

The veteran's symptoms of PTSD have caused deficiencies in 
most areas; total occupational and social impairment due to 
PTSD symptoms is not shown.


CONCLUSION OF LAW

A 70 percent rating is warranted for the veteran's PTSD for 
the period prior to August 11, 2005.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.130, 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  It applies in the instant 
case.  However, inasmuch as this decisions grants the benefit 
sought, there is no reason to belabor the impact on the VCAA 
on the matter.

As the veteran is not prejudiced by the favorable decision 
below, the Board finds no reason to belabor the impact of the 
VCAA on this matter.

II. Factual Background

A June 2002 letter from A.R., a veteran outreach counselor, 
indicates that the veteran had daily intrusive thoughts about 
Vietnam that included nightmares and occasional flashbacks.  
He reported feeling very anxious around Oriental people, 
helicopters flying overhead, and wrenches while working.  His 
responses to these triggers were that his heart raced, his 
muscle tensed, and he had an overall feeling of sadness and 
anger.  He reported that he preferred to stay to himself and 
had no real friends.  He had children that he did not see on 
a regular basis; had difficulty allowing himself to get close 
to them; and did not have loving feelings toward them.  He 
was afraid to become attached to people out of fear of losing 
them.  He reported that he believed that every day would be 
his last.  He reported problems with sleep, and that he was 
in a constant state of irritability and anger.  He suppressed 
much of his anger and would explode later.  He would hit 
inanimate objects and throw tools, and he had a very low 
tolerance for anyone he felt was slow or ineffective.  It was 
very difficult for him to concentrate and stay on track, 
especially if he was in a crowd of people.  Due to his 
hypervigilance and startle response he was easily distracted 
if someone opened a door or walked by, and he was very 
reactive to loud noises.  He was currently employed as a 
diesel mechanic with one other person and was able to 
maintain the job because he was his own boss and worked at 
his own pace.  When he didn't work, he spent 99 percent of 
his time alone.  He indicated that he did not care if he 
awoke in the morning.  The counselor administered three tests 
that revealed, in part, severe depression and a high degree 
of PTSD.  

A December 2002 treatment record, from a VA inpatient 
program, indicates that the veteran reported that his 
flashbacks had increased since the September 11th attacks.

January 2002 to September 2003 treatment records from A. R. 
reflect that the veteran had increased anger and paranoia in 
June 2002.  The counselor noted that the veteran did not care 
whether he lived or died, and that he was in "self-destruct 
mode".  The following month, the counselor indicated that 
the veteran isolated himself tremendously and was very 
depressed.  In September 2002, the veteran could not focus on 
issues without getting upset, continued to isolate and 
alienate, and had little hope for his future. 

A February 2003 psychological assessment notes that the 
veteran's intrusive recollections had worsened since the 
September 11th attacks.

In February 2003, R. A. noted that the veteran had not 
changed much since he completed his inpatient treatment.  In 
April 2003, the counselor noted that the veteran had shut 
down emotionally, and that he was very depressed and 
despondent.  The veteran had no desire to help himself.  In 
September 2003, the counselor noted that the veteran had 
difficulty following through on anything and was not 
motivated to change.

On October 2003 VA examination, the veteran cried and was 
agitated at times during the evaluation, but the psychologist 
suspected that some of the veteran's agitation and depression 
was exaggerated a bit.  The veteran reported nightmares four 
to five times a week and difficulty remembering names and 
dates.  He had diminished interests and described himself as 
reclusive.  He reported that he had been in a fist fight six 
months earlier and indicated that he never knew when he would 
"go[ing] off."  He related that he had hit people who 
approached him from behind without warning.  He reported that 
he had three to four panic attacks a week that sometimes 
lasted all day.  He reported that these episodes had worsened 
since September 11th.  His panic symptoms consisted of heart 
palpitations, sweating, trembling, trouble breathing, chest 
pains, nausea, faintness, tingling, and feeling like he was 
going crazy.  He reported concentration difficulties and, 
while there have been no attempts, he had specific plans as 
to how he might commit suicide.  He advised that he would not 
do so because of his daughter.  The psychologist opined that 
the veteran's PTSD would affect his social and occupational 
functioning in various ways.  There would be no limit in his 
ability to communicate; his memory problems would be mild; 
his ability to follow instructions, use judgment, show 
insight, think abstractly, adjust to stress, and concentrate 
would be moderately impaired; and his ability to relate to 
others would be severely impaired.  

A January 2004 addendum by a different psychologist notes 
that the veteran's symptoms throughout the records are fairly 
consistent.  

A December 2004 VA treatment record notes the veteran was 
depressed over a recent breakup with his significant other 
and had suicidal and homicidal ideation.  Other records that 
month indicate that he had increased anxiety and depression 
along with suicidal thoughts, irritability, and anxiety 
attacks two to three times a week.  An April 2005 record 
notes that the veteran was depressed.    

A June 2005 psychotherapy record from K. R. notes the veteran 
was moderately anxious and had some suicidal ideation in the 
past few months and especially last winter.  PTSD symptoms 
endorsed at that first session were depression, suicidal 
thoughts, anxiety, panic attacks, anger issues, alcohol 
abuse, low self-esteem, hyper vigilance, paranoia, mistrust 
of authority, and isolation.  The veteran endorsed sleeping 
difficulty, mood problems, feeling worthless, fatigue, a loss 
of interest in normal things, disturbing thoughts and 
flashbacks, difficulty concentrating, memory problems, and a 
lack of appetite.  All of these symptoms fluctuated in 
intensity, but had gotten worse in the last year.  The social 
worker indicated that if they could not settle down the 
veteran's symptoms, then inpatient treatment should be 
considered.  A July 2005 treatment record indicates the 
veteran displayed an extreme level of anxiety.  He was 
extremely anxious about an upcoming hearing on his claim.

At a July 2005 personal hearing, the veteran stated that he 
had several relationships and that when they ended he would 
go into a severe depression and obsess over it.  He also 
would have frequent thoughts of suicide and that if he hadn't 
had help after the most recent break-up, he would probably be 
dead.  He also reported jumpiness and mood swings.  He stated 
that he could not be around people because he didn't know 
when he would fly off the handle and hurt someone.  His panic 
attacks would prompt him to just take off and drive to get 
away.  This had interfered with his ability to work because 
if anyone was around or if he was angry and blew up he would 
drop everything and leave.  His friend testified the veteran 
worked on cars, but was very unreliable.  He stated that the 
veteran did not think clearly and that after the end of a 
recent relationship the veteran called him and said he would 
shoot himself and his girlfriend.  The friend recalled that 
there were times when the veteran would say that people were 
looking at him through his television.  

A November 2006 addendum to an August 2005 VA examination 
indicates that the psychologist's review of the record found 
that the veteran has functioned marginally since 2002 and 
that there was a gradual decline in functioning.  He noted 
that severe symptoms were shown as early as in October 2003 
and that a March 2002 counseling record reflected severe 
problems, and that the veteran's PTSD symptoms worsened in 
large part due to intrusive thoughts created by the war in 
Iraq.

At a January 2007 videoconference hearing, the veteran 
testified about his work history and his PTSD treatment.  He 
stated that his symptoms could fluctuate based on his 
circumstances but that overall they have remained severe.  He 
asserted that his anger and anxiety prevent him from 
maintaining a relationship very long.  Medication took the 
edge off his symptoms, but he still fought depression on a 
daily basis.  Most of the time he stayed to himself; 
sometimes he did not get out of bed.  He believed the current 
70 percent rating should be retroactive to 2002.

III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating is warranted where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).

At the outset, it is noteworthy that a temporary total rating 
was in effect from December 3, 2002, to February 1, 2003, and 
that that period of time is not for consideration.  

The Board finds that the veteran's PTSD disability picture 
approximated the criteria for a 70 percent rating during the 
period prior to August 11, 2005, and that such rating is 
warranted.  The veteran has consistently related that his 
PTSD has worsened since the September 11th attacks; and, in 
November 2006, a VA psychologist agreed with that assessment 
(although an October 2003 VA examiner felt that some of the 
veteran's agitation and depression were exaggerated).  
Significantly, another VA psychologist observed that the 
veteran's symptoms have been fairly consistent throughout.  
The symptom combination, including irritability, anger issues 
including outbursts, intrusive thoughts, flashbacks, 
hypervigilance, sleep disturbance, nightmares, extreme 
isolation, panic and anxiety attacks, low self esteem, 
paranoia, depression, and mistrust of authority is reasonably 
shown to have caused severe impairment in areas such as work, 
family relations, and mood during the entire appeal period.  
Notably, an October 2003 VA examiner opined that the 
veteran's PTSD severely impaired his ability to relate to 
others.  Earlier, in February 2003, it was noted there was 
little change in the veteran after weeks of inpatient 
treatment, and in June 2005, the veteran's psychotherapist 
noted that inpatient treatment should again be considered if 
the veteran's symptoms did not improve.  In November 2006, a 
VA psychologist that there was evidence of severe problems 
back in March 2002 and severe symptoms as far back as in 
October 2003.

In sum, the Board concludes the veteran's PTSD disability 
picture presented reasonably reflects social and occupational 
impairment with deficiencies in most throughout the appellate 
period prior to August 11, 2005, and that a 70 percent rating 
is warranted for the entire period.  As was noted above, 70 
percent is the rating sought by the veteran.  Regardless, 
total occupational and social impairment due to PTSD symptoms 
is not shown at any point in time under consideration.
ORDER

A 70 percent rating is granted for the veteran's PTSD for the 
entire period of time prior to August 11, 2005, subject to 
the regulations governing payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


